
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1696
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Mr. Hastings of
			 Florida (for himself, Mr. Van
			 Hollen, and Mr. Burton of
			 Indiana) submitted the following resolution; which was referred to
			 the Committee on Foreign
			 Affairs, and in addition to the Committee on
			 Transportation and
			 Infrastructure, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		RESOLUTION
		Supporting the goals and ideals of United
		  Nations General Assembly Resolution A/64/255 declaring a Decade of
		  Action for Road Safety for 2011 to 2020.
	
	
		Whereas according to the 2009 Global Status Report on Road
			 Safety, nearly 1,300,000 people globally die in road crashes each year;
		Whereas unless immediate action is taken, road traffic
			 injuries are predicted to almost double, killing an estimated 2,400,000 people
			 per year by 2030;
		Whereas another 20,000,000 to 50,000,000 people are
			 injured each year globally in motor vehicle crashes, which are expected to
			 increase dramatically;
		Whereas road crashes are the leading cause of death
			 globally for people between the ages of 5 and 29 years old;
		Whereas nearly 34,000 people died as the result of road
			 traffic injuries last year in the United States, and road crashes are currently
			 the leading cause of death for United States citizens traveling abroad;
		Whereas the monetary cost of motor vehicle crashes
			 worldwide is currently estimated at $518,000,000,000;
		Whereas according to the World Health Organization,
			 motorist-related deaths and costs continue to rise in middle and low-income
			 countries;
		Whereas it is critical that the international community
			 support collaborative action to enhance global road safety by fostering
			 partnerships and cooperation between governments, the private sector, and civil
			 society, as well as relationships between United States Federal agencies and
			 other national and international road safety authorities;
		Whereas the 2009 Moscow Declaration, the result of a
			 United Nations General Assembly resolution creating the first global high-level
			 conference on international road safety, recommended key action steps and urged
			 that the years 2011 to 2020 be designated as the “Decade of Action for Road
			 Safety”;
		Whereas in September 2009, the House of Representatives
			 passed H. Con. Res. 74 supporting the goals and ideals of a decade of action
			 for road safety with a target to reduce by 50 percent the predicted increase in
			 global road deaths between 2011 and 2020; and
		Whereas the United Nations General Assembly adopted
			 A/Res/64/255 in March 2010, recognizing the social, economic, and health
			 consequences of road crashes on the progress of Millennium Development Goals,
			 reaffirming the need for the further strengthening of international cooperation
			 and knowledge-sharing in road safety, especially taking into account the needs
			 of low-income and middle-income countries, and declaring 2011 to 2020 the
			 “Decade of Action for Road Safety”: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)expresses support for the goals and ideals
			 of United Nations General Assembly Resolution A/64/255 declaring a
			 Decade of Action for Road Safety, with a goal to stabilize and
			 reduce the forecasted level of road traffic fatalities around the world by
			 increasing activities conducted at the global, national, and regional
			 levels;
			(2)requests that the
			 United States Department of State improve and expand the collection and
			 reporting of data involving the deaths of United States citizens abroad from
			 road crashes;
			(3)requests that the
			 Administration continue to improve road safety policies in the United States,
			 particularly in the areas of management, infrastructure, vehicle safety,
			 education, and post-crash care and rehabilitation;
			(4)requests that the
			 Administration support legislation, policy, and infrastructure developments
			 that reduce key risk factors in road crashes, such as speeding, drunk driving,
			 distracted driving, and the lack of use of helmets, seat belts, child
			 restraints, and other safety devices;
			(5)encourages the
			 Administration to assist and persuade other nations to adopt these and other
			 road safety measures; and
			(6)encourages the
			 Administration to take a leading role in implementing the activities of the
			 Decade of Action through increased international cooperation, partnerships, and
			 knowledge-sharing with the public and private sectors regarding road
			 safety.
			
